FILED
                             NOT FOR PUBLICATION                             APR 01 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-10350

               Plaintiff - Appellee,             D.C. No. 4:06-cr-01610-FRZ

   v.
                                                 MEMORANDUM *
 MARTIN HERNANDEZ-OLGUIN, AKA
 Alvaro Martin Hernandez- Fuentes, AKA
 Martin Hernandez-Olquin,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Frank R. Zapata, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Martin Hernandez-Olguin appeals from his guilty-plea conviction and 66-

month sentence for illegal reentry after deportation, in violation of 8 U.S.C. 1326.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SR/Research
Pursuant to Anders v. California, 386 U.S. 738 (1967), Hernandez-Olguin’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




SR/Research                                2                                    08-10350